As filed with the Securities and Exchange Commission on June 7, 2012 1933 Act File No. 333- 1940 Act File No. 811-03763 Securities and Exchange Commission Washington, D.C. 20549 Form S-6 For Registration under the Securities Act of 1933 of Securities of Unit Investment Trusts Registered on Form N-8B-2 A. Exact name of Trust:Incapital Unit Trust, Series 5 B. Name of Depositor:Incapital LLC C. Complete address of Depositor’s principal executive offices: 200 South Wacker Drive, Suite 3700 Chicago, IL 60606 D. Name and complete address of agents for service: Incapital LLC Attention:Brandon L. Klerk Chief Compliance Officer Incapital LLC 200 South Wacker Drive, Suite 3700 Chicago, Illinois60606 Chapman and Cutler LLP Attention:Morrison C. Warren 111 West Monroe Street Chicago, Illinois60603 It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) o on (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) of rule 485 E. Title of securities being registered:Units of fractional undivided beneficial interest. F. Approximate date of proposed sale to the public:As soon as practicable after the effective date of the Registration Statement. o Check box if it is proposed that this filing will become effective on (date) at (time) Eastern Time pursuant to Rule 487. The registration hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a) may determine. Preliminary Prospectus Dated June 7, 2012 Incapital Unit Trust, Series 5 (A Unit Investment Trust) The above-referenced series is comprised of the Incapital Morningstar Wide Moat Portfolio, 3Q 2012 (the “trust”). The attached final prospectus for a prior series of the trust is hereby used as the preliminary prospectus for the above-referenced Series.The narrative information and structure of the attached final prospectus will be substantially similar to that of the final prospectus for this Series.Information with respect to pricing, the number of units, dates and summary information regarding the characteristics of securities to be deposited in this Series is not available as of this date and will be different because each series has a unique portfolio.Accordingly, the information contained herein with regard to the previous series should be considered as being included for informational purposes only.Ratings of the securities in this Series are expected to be comparable to those of the securities deposited in the previous series. The registration statement relating to the units of this Series is not complete, may be changed and is not yet effective.Information contained herein is subject to completion or amendment.The units of this Series may neither be sold nor may an offer to buy such units be accepted prior to the time the registration statement becomes effective.This prospectus shall neither constitute an offer to sell nor be considered a solicitation of an offer to buy the units.There shall be no sale of the units in any state in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state. Incorporated herein by reference is the final prospectus for Incapital Unit Trust, Series 1, (Registration No. 333-179312) as filed on April 2, 2012, which shall be used as the preliminary prospectus for such trust. S-3 Undertaking to File Reports Subject to the terms and conditions of Section 15(d) of the Securities Exchange Act of 1934, the undersigned registrant hereby undertakes to file with the Securities and Exchange Commission such supplementary and periodic information, documents, and reports as may be prescribed by any rule or regulation of the Commission heretofore or hereafter duly adopted pursuant to authority conferred in that section. Contents of Registration Statement A.Bonding Arrangements of Depositor: The Depositor has obtained the following Securities Dealer Blanket Bond for its officers, directors and employees: Insurer/Policy No. Amount National Union Fire Insurance Company of Pittsburgh, PA B. This Registration Statement comprises the following papers and documents: The facing sheet The Prospectus The signatures Consents of Independent Registered Public Accounting Firm and Counsel as indicated Exhibits as listed on page S-7 S-4 Signatures Pursuant to the requirements of the Securities Act of 1933, the Registrant, Incapital Unit Trust, Series 5 has duly caused this Registration Statement to be signed on its behalf by the undersigned thereunto duly authorized in the City of Chicago, and State of Illinois, on the 7th day of June, 2012. INCAPITAL UNIT TRUST, SERIES 5 (Registrant) By: INCAPITAL LLC (Depositor) By: /s/ Thomas Belka Thomas Belka, Executive Director Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ Thomas Belka Thomas Belka Executive Director June 7, 2012 /s/ Thomas Belka Thomas Belka Controller June 7, 2012 Incapital Holdings LLC /s/ Thomas Belka Thomas Belka Executive Director Member of over 99% of Incapital LLC June 7, 2012 S-5 Consent of Independent Registered Public Accounting Firm The consent of Grant Thornton LLP to the use of its report and to the reference to such firm in the Prospectus included in the Registration Statement will be filed as Exhibit4.1 to the Registration Statement. Consent of Chapman and Cutler LLP The consent of Chapman and Cutler LLP to the use of its name in the Prospectus included in the Registration Statement will be contained in its opinion filed as Exhibit3.1 to the Registration Statement. Consent of Dorsey & Whitney LLP The consent of Dorsey & Whitney LLP to the use of its name in the Prospectus included in the Registration Statement will be contained in its opinion filed as Exhibit3.2 to the Registration Statement. S-6 List of Exhibits Reference Trust Agreement (to be supplied by amendment). Standard Terms and Conditions of Trust.(Reference is made to Exhibit 1.1.1 to the Registration Statement on Form S-6 for Incapital Unit Trust, Series 2 (File No. 333-179567) filed on May 1, 2012.) Code of Ethics (Reference is made to Exhibit 2.1 to Amendment No. 2 to the Registration Statement on Form S-6 for Incapital Unit Trust, Series 1 (File No. 333-179312) filed on April 2, 2012). Opinion of counsel as to legality of securities being registered including a consent to the use of its name in the Registration Statement (to be supplied by amendment). Opinion of counsel as to the Trustee and the Trust(s), including a consent to the use of its name in the Registration Statement (to be supplied by amendment). Consent of Independent Registered Public Accounting Firm (to be supplied by amendment). S-7 Memorandum Re:Incapital Unit Trust, Series 5 The list of securities comprising the trust of the fund, the evaluation, record and distribution dates and other changes pertaining specifically to the new series, such as size and number of units of the trust in the fund and the statement of financial condition of the fund will be filed by amendment. 1940 Act Forms N-8A and N-8B-2 FormN-8A and FormN-8B-2 was filed in respect of Incapital Unit Trust (and subsequent series) (File No. 333-22581). 1933 Act   The Indenture The form of the proposed Standard Terms and Conditions of Trust is expected to be in all respects consistent with the form of the Standard Terms and Conditions of Trust dated April 2, 2012 relative to Incapital Unit Trust, Series1. Chapman and Cutler LLP Chicago, Illinois June 7, 2012 S-8
